NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

SARASOTA ESTATE & JEWELRY                    )
BUYERS, INC.; HAIEL A. SUWAITY;              )
ABED SUWAITY; and AKMS                       )
INTERNATIONAL CORP.,                         )
                                             )
             Appellants,                     )
                                             )
v.                                           )       Case No. 2D13-6025
                                             )
GEORGE KANE and AMY KANE,                    )
                                             )
             Appellees.                      )
                                             )

Opinion filed February 20, 2015.

Appeal from the Circuit Court for Sarasota
County; Charles E. Williams, Judge.

Arnold D. Levine and Robert H. MacKenzie
of Arnold D. Levine & Associates, P.A.,
Tampa, for Appellants.

Robert E. Messick and Mark C. Dungan of
Icard, Merrill, Cullis, Timm, Furen &
Ginsburg, P.A., Sarasota, for Appellees.


PER CURIAM.


             Sarasota Estate & Jewelry Buyers, Inc. ("Sarasota Estate") and Haiel A.

Suwaity, Abed Suwaity, and AKMS International Corporation (collectively "the

Suwaitys") appeal a judgment following violation of a settlement agreement. The record
does not demonstrate that the Suwaitys were served with the Verified Motion for Entry

of Final Judgment or the Notice of Hearing upon the Verified Motion; the record reflects

service as to Sarasota Estate. Because the record does not demonstrate that the

Suwaitys were served with legally sufficient notice, we are compelled to conclude the

Suwaitys were denied due process of law by having judgment entered against them.

Accordingly, we must reverse and remand for further proceedings as to these parties.

See Am. Capital Network v. Command Credit Corp., 707 So. 2d 874, 875 (Fla. 4th DCA

1998) (citing Special's Trading Co. v. Int'l Consumer Corp., 701 So. 2d 422 (Fla. 4th

DCA 1997)). We affirm the remaining issue without comment.

             Affirmed in part and reversed in part as to Haiel and Abed Suwaity and

AKMS International Corp.; affirmed as to Sarasota Estate and Jewelry Buyers, Inc.



CASANUEVA and CRENSHAW, JJ., and SABELLA, CHRISTOPHER C., ASSOCIATE
JUDGE, Concur.




                                          -2-